Case 7:18-cr-00894-VB Document 22 Filed 05/31/19 Pagei1of1 Southern District

Federal Defenders 300 Quarropas Street, Room 260

OF NEW YORK, mene White Plains, N.Y. 10601-4150
ae Tel: (914) 428-7124 Bax: (914) 997-6872

u

  

i Susanne Brody

_— A | 3 Li4 Attorney-in-Charge
‘eee gh ' . , ’ .

cee White Plains

David E. Patton
Executive Director
and Attorney-in-Chief

May 24, 2019

BY HAND LISS rR,
The Honorable Vincent L. Briccetti roe ATTORNEY
United States District Court Judge R THE S.D.N.Y.
Southern District of New York M

300 Quarropas Street AY 31 2019
White Plains, New York 10601 /LRE pL

Re: United States v. Kurt Bush, 18cr0894-VB
Request to Exonerate the Bond

Dear Judge Briccetti:

This letter is written on behalf of Kurt Bush and respectfully seeks an order to exonerate the bond
in this matter and for pretrial services to release Mr. Bush’s passport. On April 1, 2019, this Court
sentenced Mr. Bush to 3 months’ imprisonment, but permitted him to self-surrender directly to the
designated Bureau of Prisons (BOP) facility by or before 2:00 p.m., on May 17, 2019. The BOP
designated Mr. Bush to MDC Brooklyn. Elizabeth Sanchez at the United States Marshal Service in
White Plains confirmed for me this morning that Mr. Bush surrendered as directed to MDC on May
17, 2019, at 1:37 p.m. The BOP’s website confirms that Mr. Bush is at the MDC Brooklyn facility
as well. There are no further proceedings in the above captioned matter.

Assistant United States Attorney Christopher Brumwell has no objection to the instant application.

Thank you in advance for your consideration of this request.

    

Res ully suymitted

Assi Sa, 77

Aisi ae Defender

  

GEMTED

SO ORD D:
VitZar [3 [04

HONORABLE = L. BRICCETTI
United States District Judge

    
 

ce: Christopher Brumwell, A.U.S.A.
